Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see first paragraph, page 7 of Applicant’s remarks, filed 15 March 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102(a)(1) in light of a newly discovered reference as detailed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priddy US Pat 4,489,616 (hereafter Priddy).
As to claim 1: Priddy discloses a turbine wheel meter (fig. 1) for measuring a flow rate of a liquid (col. 3, lines 33-41), comprising:
a measuring device (col. 3, lines 16-25 regarding the magnet 60 and coil 64);
an inlet (32; fig. 1 and see col. 2, lines 56-57) and an outlet (52; fig. 1 and see col. 2, lines 56-57) for the liquid to be measured;
a flow channel provided between the inlet and the outlet (fig. 1; fluid enters at inlet 32, proceeds past impeller 20, moves up along arrow 54 in accordance with details in col. 3, lines 1-7, and exits at outlet conduit 50 to outlet 52; the path followed by the liquid is considered to be a flow channel); and
a turbine that is a radial turbine having a turbine wheel (20; fig. 1 and see col. 2, lines 41-43) with single-curved blades (26) positioned in the flow channel (col. 2, lines 50-53),
wherein the turbine wheel cooperates with the measuring device to measure the flow rate of the liquid (col. 3, lines 13-22), and
wherein the single-curved blades extend with a forward curve towards leading edges in a rotation direction of the turbine wheel (see fig. 1 especially regarding the path taken by fluid exiting the impeller 20 along the arrow 54; the single curved blades 26 extend with a forward curve towards leading edges in a rotation direction of the turbine wheel).

As to claim 4: Priddy discloses the turbine wheel meter according to claim 1, wherein blade passages of the turbine wheel, which are formed between two adjacent blades, are embodied as diverging, viewed in a flow direction (the blade passages 28 between the adjacent blades 26 are diverging at least by virtue of their curved shapes and hence are considered to diverge in the flow direction as depicted in fig. 1).

As to claim 11: Priddy discloses the turbine wheel meter according to claim 1, wherein each of the blades end before a suction opening of the turbine (the blades 26 terminate before the suction opening that connects to the inlet 32 along conduit 34 as depicted in fig. 1).

As to claim 12: Priddy discloses the turbine wheel meter according to claim 1, wherein a rotation axis of the radial turbine extends in an inclined fashion relative to a flow direction at the outlet and/or at the inlet of the turbine wheel meter (fig. 1 - the rotation axis of the turbine wheel 20 is into and out of the page and accordingly is considered to be inclined relative to a flow direction at the outlet and/or at the inlet of the turbine wheel meter).

As to claim 13: Priddy discloses the turbine wheel meter according to claim 12, wherein the rotation axis of the radial turbine extends normally to the flow direction at the outlet and/or at the inlet of the turbine wheel meter (fig. 1 - the rotation axis of the turbine wheel 20 is into and out of the page and accordingly is considered to extend normally to the flow direction at the outlet and/or at the inlet of the turbine wheel meter).

As to claim 14: Priddy discloses the turbine wheel meter according to claim 1, wherein an inlet-side flow channel is connected to the turbine wheel via a deflection (fig. 1 - the fluid entering the wheel area is directed by the conduit 34 and by the exterior of the wall 18 that is considered to be a deflection because it will redirect flow in a circular manner).

As to claim 15: Priddy discloses the turbine wheel meter according to claim 1, wherein a rotation axis of the radial turbine extends in a direction of flow directions at the inlet and/or the outlet of the turbine wheel meter (fig. 1 - the rotation axis is defined by the circular portion in the center of the turbine wheel and accordingly is considered to extend in a direction of flow direction at the inlet at least by virtue of flow being parallel to the laterally extending portion of the rotation axis along this dimension).

As to claim 18: Priddy discloses a turbine wheel meter (fig. 1) for measuring a flow rate of a liquid (col. 3, lines 33-41), comprising:
a measuring device (col. 3, lines 16-25 regarding the magnet 60 and coil 64);
an inlet (32; fig. 1 and see col. 2, lines 56-57) and an outlet (52; fig. 1 and see col. 2, lines 56-57) for the liquid to be measured; and
a flow channel provided between the inlet and the outlet (fig. 1; fluid enters at inlet 32, proceeds past impeller 20, moves up along arrow 54 in accordance with details in col. 3, lines 1-7, and exits at outlet conduit 50 to outlet 52; the path followed by the liquid is considered to be a flow channel); and
a radial turbine having a turbine wheel (20; fig. 1 and see col. 2, lines 41-43) with single-curved blades (26) positioned in the flow channel (col. 2, lines 50-53), 
wherein the turbine wheel cooperates with the measuring device to measure the flow rate of the liquid (col. 3, lines 13-22), 
wherein each of the single-curved blades extends with a forward from a radially inner trailing edge to a radially outer leading edge in a rotation direction of the turbine wheel (fig. 1 - each of the blades 26 extends forward from a radially inner trailing edge to a radially outer leading edge in a rotation direction at least depicted by the flow direction indicated by arrow 54 in the figure).

As to claim 19: Priddy discloses a turbine wheel meter (fig. 1) for measuring a flow rate of a liquid (col. 3, lines 33-41), comprising:
a measuring device (col. 3, lines 16-25 regarding the magnet 60 and coil 64);
an inlet (32; fig. 1 and see col. 2, lines 56-57) and an outlet (52; fig. 1 and see col. 2, lines 56-57) for the liquid to be measured; and
a flow channel provided between the inlet and the outlet (fig. 1; fluid enters at inlet 32, proceeds past impeller 20, moves up along arrow 54 in accordance with details in col. 3, lines 1-7, and exits at outlet conduit 50 to outlet 52; the path followed by the liquid is considered to be a flow channel); and
a radial turbine having a turbine wheel (20; fig. 1 and see col. 2, lines 41-43) arranged in the flow channel (fig. 1), the turbine wheel having a turbine wheel base (16; fig. 2 - the bottom plate 16 is considered to be a base because the turbine wheel 20 is mounted above this structure and thus it serves as a base for the wheel) and
a plurality of single-curved blades (26) extending from the turbine wheel (fig. 1), each of the single-curved blades having a convex pressure edge and a concave suction edge (at least by virtue of the shape of the blades 26 and the position of fluid entering from inlet 32, each of the blades 26 will have a convex pressure edge and a concave suction edge formed by the portion where fluid first contacts the blades, i.e. the right side of the blades 26 in fig. 1, the portion where fluid last contacts the blades, i.e. the left side of the blades 26 in fig. 1, respectively),
wherein the turbine wheel cooperates with the measuring device to measure the flow rate of the liquid (col. 3, lines 13-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Priddy US Pat 4,489,616 (hereafter Priddy) in view of Williamson et al. US PG-PUB 2014/0165719 A1 (hereafter Williamson), prior art of record.
As to claim 5: Priddy teaches all of the limitations of the claimed invention as described above regarding claim 1, including blades (26), but does not explicitly teach wherein a leading edge and/or a trailing edge of each of the blades extend in a curved shape.
Williamson teaches blades (505; fig. 5B and see ¶ 31) wherein a leading edge and/or a trailing edge of each of the blades extend in a curved shape (¶ 31 - the blades are noted to be curved and therefore, at least as depicted in fig. 5B, are considered to have leading and trailing edges that extend in a curved shape).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy by changing the shape of the blades 26 of Priddy such that the leading and/or trailing edges extend in a curved shape because a curved shape achieves the benefits of smooth rotation of the wheel on which the blades spin as noted in Williamson ¶ 31 and thus serves to improve sensitivity of measurement of the fluid rate of the device disclosed in Priddy.

As to claim 6: Priddy teaches all of the limitations of the claimed invention as described above regarding claim 5, including blades (26), but does not explicitly teach wherein a leading edge and/or a trailing edge of each of the blades extend in an arc shape.
Williamson teaches blades (505; fig. 5B and see ¶ 31) wherein a leading edge and/or a trailing edge of each of the blades extend in an arc shape (¶ 31 - the blades are noted to be curved and at least as depicted in fig. 5B, are considered to extend in an arc shape at least by virtue of the continuous curve from the more inner portion of each of said blades to the outer portion of each of said blades).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy by changing the shape of the blades 26 of Priddy such that the leading and/or trailing edges extend in an arc shape because such a shape achieves the benefits of smooth rotation of the wheel on which the blades spin as noted in Williamson ¶ 31 and thus serves to improve sensitivity of measurement of the fluid rate of the device disclosed in Priddy.

As to claim 7: Priddy teaches all of the limitations of the claimed invention as described above regarding claim 1, including blades (26), but does not explicitly teach wherein a blade contour of each of the blades is asymmetrical to a camber line of a respective blade.
Williamson teaches blades (505; fig. 5B and see ¶ 31) wherein a leading edge and/or a trailing edge of each of the blades extend in an arc shape (¶ 31 - the blades are noted to be curved and at least as depicted in fig. 5B, are considered to extend in an arc shape at least by virtue of the continuous curve from the more radially inner portion of each of said blades to the more radially outer portion of each of said blades).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy by changing the shape of the blades 26 of Priddy such that the leading and/or trailing edges extend in an arc shape because such a shape achieves the benefits of smooth rotation of the wheel on which the blades spin as noted in Williamson ¶ 31 and thus serves to improve sensitivity of measurement of the fluid rate of the device disclosed in Priddy.

As to claim 8: Priddy teaches all of the limitations of the claimed invention as described above regarding claim 1, including blades (26), but does not explicitly teach wherein the blades of the turbine wheel have a sickle-shaped blade contour in a plan view.
Williamson teaches blades (505; fig. 5B and see ¶ 31) wherein the blades of the turbine wheel (the wheel depicted in fig. 5B) have a sickle-shaped blade contour (¶ 31 - the blades are noted to be curved in a manner that is considered to be sickle-shaped in contour and at least as depicted in fig. 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy by changing the shape of the blades 26 of Priddy such that they are sickle-shaped in contour because such a shape achieves the benefits of smooth rotation of the wheel on which the blades spin as noted in Williamson ¶ 31 and thus serves to improve sensitivity of measurement of the fluid rate of the device disclosed in Priddy.

As to claim 9: Priddy teaches all of the limitations of the claimed invention as described above regarding claim 1, including blades (26), but does not explicitly teach wherein a pressure edge and a suction edge of each of the blades extend in a curved shape.
Williamson teaches blades (505; fig. 5B and see ¶ 31) wherein a pressure edge (the edges further radially outward from the center of the turbine wheel) and a suction edge (the edges closer radially inward to the center of the turbine wheel) of each of the blades extend in a curved shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy by changing the shape of the blades 26 of Priddy wherein a pressure edge and a suction edge of each of the blades extend in a curved shape because such a shape achieves the benefits of smooth rotation of the wheel on which the blades spin as noted in Williamson ¶ 31 and thus serves to improve sensitivity of measurement of the fluid rate of the device disclosed in Priddy.

As to claim 10: Priddy teaches all of the limitations of the claimed invention as described above regarding claim 1, including blades (26), but does not explicitly teach wherein a curvature of a pressure edge of each of the blades is smaller than a curvature of a suction edge  each of the blades.
Williamson teaches blades (505; fig. 5B and see ¶ 31) wherein a curvature of a pressure edge (the edges further radially outward from the center of the turbine wheel) of each of the blades is smaller than a curvature of a suction edge (the edges closer radially inward to the center of the turbine wheel) of each of the blades (fig. 5B; the pressure edges of each of the blades have curvatures that are smaller than the curvatures of each of the suction edges such as depicted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy by changing the shape of the blades 26 of Priddy wherein a curvature of a pressure edge of each of the blades is smaller than a curvature of a suction edge each of the blades because such a shape achieves the benefits of smooth rotation of the wheel on which the blades spin as noted in Williamson ¶ 31 and thus serves to improve sensitivity of measurement of the fluid rate of the device disclosed in Priddy.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Priddy US Pat 4,489,616 (hereafter Priddy) in view of Martinez-Botas et al. US PG-PUB 2018/0156060 A1 (hereafter Martinez).
As to claim 20: Priddy discloses the turbine wheel meter as in claim 19, further comprising a one-piece deflecting part (the exterior of the wall 18 that is considered to be a deflection because it will redirect flow in a circular manner) comprising a front cover plate (14; fig. 1 and 2) arranged axially opposite the turbine wheel base (16; see fig. 2 regarding how the front cover plate 14 and base 16 are axially opposite to one another) such that the single-curved blades (26) are between the turbine wheel base and the front cover portion (the blades 26 are disposed between the front cover portion 14 and the base 16 as depicted in fig. 2).
Priddy does not explicitly teach a plurality of guide blades arranged circumferentially distributed around the turbine wheel.
Martinez teaches a plurality of guide blades (125; fig. 2) that are arranged circumferentially distributed (fig. 2) around a turbine wheel (110; see ¶ 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Priddy to include a plurality of guide blades arranged circumferentially distributed around the turbine wheel of Priddy because the guide blades can be used to either aide in turbine motion as suggested in Martinez ¶ 72 or operate in a compressor mode such as suggested in Martinez ¶ 68 and thus improves the overall flexibility of the Priddy device by increasing the useful operating modes available.

Allowable Subject Matter
Claims 2, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2: The prior art of record does not disclose or render obvious to the skilled artisan a turbine wheel that is closed with single-curved blades being arranged between a turbine wheel base and (emphasis added) a co-rotating front cover plate, when considered in combination with the other limitations recited in the instant claim and the limitations of parent claim 1.
As to claim 16: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a turbine wheel base extending in a conical fashion and wherein a portion of a front cover plate extends in a conical fashion, when considered in combination with the other limitations recited in the instant claim and the limitations of parent claim 1.
As to claim 17: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a turbine wheel that is open and the deflection constitutes a front cover plates of the turbine wheel, the single-curved blades being arranged between a turbine wheel base and the front cover plate, when considered in combination with the limitations of parent claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856